                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                                  :   Date Notice Mailed: 1/30/2019
          vs.                                                 :
    ROBERT HENON                                              :    CRIMINAL NO. 19-00064-2

                                NOTICE OF ARRAIGNMENT/INITIAL APPEARANCE

 1. TAKE NOTICE that you have been indicted by the Grand Jury. A warrant for your arrest has been issued and is in
 the possession of the United States Marshal.


 2. You are notified to appear before Magistrate Judge Hey for an:


         X ARRAIGNMENT at 1:30 p.m. on Friday, February 1, 2019, in Courtroom No. t/b/d,, U.S.
 Courthouse, 601 Market Street, Philadelphia, Pennsylvania.


              INITIAL APPEARANCE before Magistrate Judge       , on      , 20       , at
       .m. in Courtroom No.   ,      Floor, U.S. Courthouse, 601 Market Street, Philadelphia, Pennsylvania.


 3. In order for the court to be provided with verified information regarding community and family ties in connection with
 the bail determination process, it is important that you contact the Pretrial Services Agency at 267-299-4400 immediately.
 You will not be questioned concerning the offense for which you are charged and the information that you provide will be
 used for bail purposes only.


 4. If you fail to appear at the X ARRAIGNMENT           INITIAL APPEARANCE pursuant to this notice, you will be
 subject to arrest by the United States Marshal.


 5. Please consult with your attorney before the date fixed for arraignment.


 NOTE: If you do not have an attorney and cannot afford to hire one, an attorney will be appointed for you by the Court.
 If you want an attorney to be appointed for you, take these papers immediately to the office of the Defender
 Association, Suite 540 West, 601 Walnut Street, Philadelphia, Pennsylvania, 19106, 215-928-1100. If you qualify
 for an appointment of counsel, the Court will appoint either the Defender Association or a member of the Federal
 Defense Panel.

     INTERPRETER REQUIRED

                                                      This case has been assigned to
                                                      Judge Schmehl
        NO CUSTODY TEST DOCUMENT                      For information communicate with
        (arrnotnocustody.frm)                         Courtroom Deputy Lara Karlson in
                                               Judge Hey’s chambers at 267-299-7671 or
                                                      Teri Lefkowith in Judge Schmehl’s
                                                      chambers at 610-320-5030
NOTICE TO: Magistrate Judge Hey
Defendant (through attorney)
Defender Association
United States Attorney
United States Marshal
Pretrial Services
Surety
Interpreter Services
